Appeal by claimant from a decision of the Workmen’s Compensation Board which reversed a referee’s decision and award to her of death benefits and closed the case. The decision appealed from was made upon a record replete with conflicting evidence as to the happening of an industrial accident, the occurrence of an occupational disease and causal relation. The decision is sustained by the evidence. Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.